Ingram, Justice.
The motion of appellants to proceed on appeal from the order and judgment of the trial court dated September 4, 1973, in Case No. 28429 is granted. Code Ann. § 6-701 (a) (3). The appeal in Case No. 28653, in which identical errors are asserted with respect to said judgment, is dismissed as moot. The judgment in Case No. 28429 is vacated and the cause is remanded for rehearing and reconsideration in light of this court’s decisions in Blackmon v. Ewing, 231 Ga. 239 (201 SE2d 138) and *10Anderson v. Blackmon, 232 Ga. 4. See also, Colvard v. Ridley, 219 Ga. 361 (133 SE2d 364).
Argued January 14 and February 11, 1974
Decided March 7, 1974.
Marson G. Dunaway, Jr., William J. Perry, for appellants.
Wayne W. Gammon, Glenn T. York, Jr., Arthur K. Bolton, Attorney General, Richard L. Chambers, H. Perry Michael, Gary B. Andrews, Assistant Attorneys General, for appellees.

Judgment in Case No. 28429 vacated and remanded. Appeal in Case No. 28653 dismissed.


All the Justices concur, except Gunter, J., who dissents.